BREAUX, C. J.
A bill of information was filed against Joseph Monf re,. charging him with the crime of attempting to blow up, with explosives, the house and store of C. Graffinini.
He was tried on the 27th day of August, 1908; he was sentenced to. serve 20 years.
Pending the -trial, the Legislature then in session passed a law known as Act No. 263, p. 384, of the session of 1908.
He alleged that the last act had the effect of repealing prior acts. This contention is erroneous. The last act, in its last sentence, does away with that which is sometimes mentioned as a “legislative pardon.” The terms of the last act are a complete answer to the application. Even if it had been urged in-time, it would be of no avail.
See the terms of Act No. 263, p. 384, of 1908.
Applicant’s demand is rejected, and his petition dismissed.